DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 29-42 and 45-52 are presented for examination.

Response to Amendment
	Applicant’s amendment has obviated the rejection of the claims under 35 USC § 101.  Therefore, that rejection is withdrawn.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities (all references to page and line numbers will be to the “clean” version of the substitute specification):
On p. 6, l. 17, “data represents” should be “data represent”.   Examiner notes that “data” is the plural of “datum” and that the specification contains multiple instances of the term “data” being used as singular, which will not be further enumerated here.  Examiner requests that all such instances be corrected.  For Applicant’s convenience, Examiner has enclosed a marked-up copy of the specification indicating, inter alia, where this error has occurred.
Appropriate correction is required.

Claim Objections
Claim 45 is objected to because of the following informalities:  “data is” (two instances) and “data represents” should be “data are” and “data represent”, respectively.  Appropriate correction is required.
s 49-50 are objected to because of the following informalities:  “data is” should be “data are”.  Appropriate correction is required.
Claim 50 is objected to because of the following informalities:  “compute apparatus” should be “computer apparatus”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 29-32, 35-36, 38, 40, and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Grote, “Pattern Recognition in High-Energy Physics” (“Grote”) in view of Mankel, “Pattern Recognition and Event Reconstruction in Particle Physics Experiments” (“Mankel”).
Regarding claim 29, Grote discloses “[a] method of characterising a dynamical physical system of particles represented by input data representing a phase space state of the particles over time (some aspects of high-energy physics experiments require the application of pattern recognition methods – Grote, abstract; six-dimensional space formed by the three space coordinates and the three momentum coordinates of each particle in the experiment is called “phase space” – id. at last two paragraphs before sec. 2), the method comprising: …
performing classification of … particles into plural classes by applying a machine learning technique that operates on … feature vectors of the particles, and outputting classification data representing the classification (if pattern recognition is applied to high-energy physics events as objects, it could comprise the analysis of an event from signal decoding to a final classification; however, it is more practical to apply the principles of pattern recognition to track finding alone; track recognition may be compared to the classification of numerals; the problem in high-energy physics is to define a vector of measurements that represents a good “track candidate” – Grote, sec. 2.4, first three paragraphs; given a set of position measurements [feature vectors] in a detector, the task of track finding is to split this set into subsets (classes) such that each class contains measurements that could be caused by the same particle and one class contains all measurements that cannot be associated with particles with sufficient certainty; thus track finding is reduced to a cluster analysis [machine learning] problem – id. at sec. 3.3); and
wherein the machine learning technique is a supervised machine learning technique trained using feature vectors of training examples of particles in respective classes or an unsupervised machine learning technique that is trained via comparison amongst the feature vectors of the particles themselves (given a set of position measurements [feature vectors] in a detector, the task of track finding is to split [compare] the set such that each class contains measurements that could be caused by the same particle and one class contains all measurements that cannot be associated with particles with sufficient certainty; thus, track finding is reduced to a cluster analysis [unsupervised learning] problem, where a cluster is defined as a collection of vectors or points that are close together – Grote, sec. 3.3).”
Mankel discloses “deriving from the input data a feature vector in respect of each particle comprising plural metrics that each describes a change in the … state of the particle over time (the physical properties of particles under measurement are described by a set of parameters, such as point of origin, track direction, or momentum [metrics, which describe the change in the position, direction, and velocity of the particle over time]; each particle can be represented by a point [vector] in a feature space spanned by these parameters – Mankel, p. 570, sec. 3, first paragraph)….”
Grote and Mankel both relate to the use of machine learning in particle physics experiments and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grote to derive a feature vector comprising metrics describing a change of the particle’s state over time, as disclosed by Mankel, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would provide a relatively low-dimensional set of data with which the machine learning algorithm can ultimately work.  See Mankel, sec. 3, first paragraph.



Regarding claim 30, Grote, as modified by Mankel, discloses that “the phase space state represented by the input data includes positions of the particles (the six-dimensional space formed by the three space coordinates [positions] of each particle and the three momentum coordinates is called “phase space” – Grote, p. 482, last two paragraphs before sec. 2).”

Regarding claim 31, Grote, as modified by Mankel, discloses that “the phase space state represented by the input data further includes properties of the particles that are dependent on motion of the particles (the six-dimensional space formed by the three space coordinates of each particle and the three momentum coordinates [properties dependent on motion] is called “phase space” – Grote, p. 482, last two paragraphs before sec. 2).”

Regarding claim 32, Grote, as modified by Mankel, discloses that “the metrics include one or more of the following:4 
International Application No. PCT/GB2016/051509a vector or magnitude of displacement from an initial position over time; 
a vector or magnitude of velocity over time; or 
a vector or magnitude of rate of displacement from an initial position over time (the physical properties of particles under measurement are described by a set of parameters, such as point of origin, track direction [displacement from an initial position over  time], or momentum [metrics]; each particle can be represented by a point in a feature space spanned by these parameters – Mankel, p. 570, sec. 3, first paragraph).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grote to include a vector of displacement from an initial position among the features, as disclosed by Mankel, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would ensure that one of the most relevant See Mankel, sec. 3, first paragraph.

Regarding claim 35, Grote, as modified by Mankel, discloses that “the metrics include one or more metrics that describe a position and/or time of an event related to a change in energy of the particle (if tracks pass through a suitable static magnetic field then information about energy (or more precisely, momentum) can by extracted from the shape of the particle trajectory; alternatively, the energy of particles can be measured by letting the particle lose its energy in a solid block of matter and measuring the energy dissipated [i.e., the system can determine the particle’s position based on the position of the block/magnetic field when it changes energy due to passing through the magnetic field or dissipating in the block] – Grote, sec. 1.4, second paragraph).”  

Regarding claim 36, Grote, as modified by Mankel, discloses that “the event is related to a discontinuous change in energy of the particle (energy that is set free in the center of mass system of two colliding particles can only be dissipated through the creation of elementary particles, including high-energy photons [this process involves a discontinuous change in energy of the colliding particles]; in order to describe fully such an interaction, it is necessary and sufficient to identify all of the created particles and list their kinematic properties – Grote, sec. 1.3, last paragraph).”

Regarding claim 38, Grote, as modified by Mankel, discloses that “the metrics include a representation of a trajectory of the particle (the physical properties of particles under measurement are described by a set of parameters, such as point of origin, track direction [representation of trajectory], or momentum [metrics]; each particle can be represented by a point [vector] in a feature space spanned by these parameters – Mankel, p. 570, sec. 3, first paragraph).”5  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grote to include a representation of a particle trajectory among the metrics, as disclosed by See Mankel, sec. 3, first paragraph.International Application No. PCT/GB2016/051509  

Regarding claim 40, Grote, as modified by Mankel, discloses that “the classes correspond to different types of dynamical process acting in the dynamical physical system (the task of track finding is to split a set of position measurements in a detector such that each class contains measurements that could not be caused by the same particle and one class contains all measurements that cannot be associated with particles with sufficient certainty [movement of particle along track = dynamical process; different tracks = different types of process] – Grote, sec. 3.3).” 

Regarding claim 47, Grote, as modified by Mankel, discloses that “the particles comprise groups of molecules, individual molecules, atoms, ions, sub-atomic particles, or any combination thereof, and … the particles have an average diameter of 100pm or less (since the acceleration of electrons is limited either by synchrotron radiation in the case of storage rings or by field gradients in the case of linear colliders, multi-TeV energies are in the near future accessible only by accelerating hadrons [note that both hadrons and electrons are subatomic particles with diameters of less than 100 pm] – Mankel, sec. 1, first paragraph).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grote to perform the experiment on particles with an average diameter of 100 pm or less, as disclosed by Mankel, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would provide insights into elementary particle physics that could not necessarily be gained from experiments on particles of larger size.  See Mankel, sec. 1.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Grote in view of Mankel and further in view of Tilinin et al., “Path-Length Distribution of Photoelectrons Emitted from Homogeneous Physical Rev. B 5935-46 (1995) (“Tilinin”).
Regarding claim 33, Grote, as modified by Mankel and Tilinin, discloses that “the metrics include a metric that represents a distribution of path-lengths of straight-line displacements of the particle (electron energy loss of photon-excited core electrons emitted from solids depends on the path-length distribution function                         
                            Q
                            (
                            R
                            ,
                            Ω
                            )
                        
                     which describes the probability for a photoelectron generated inside a sample to leave the surface in the direction Ω after traveling the path length R – Tilinin, Introduction, first paragraph; value of                         
                            Q
                            
                                
                                    R
                                    ,
                                    Ω
                                
                            
                        
                     may be calculated for a straight-line approximation, and the value of                         
                            Q
                            
                                
                                    R
                                    ,
                                    Ω
                                
                            
                        
                     resulting from the straight-line approximation is always the same as the value obtained from theories accounting for elastic scattering – id. at last paragraph on p. 5939-first paragraph on p. 5940).”1
Grote, Mankel, and Tilinin all relate to the modeling of particle physics phenomena and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Grote and Mankel to include a metric representing the distribution of straight-line path lengths of the particle disclosed by Tilinin.  Grote, as modified by Mankel, discloses a procedure in which features of particles in a phase space are input to a machine learning system to classify the particles.  Tilinin teaches the use of the straight-line distribution of path lengths of the particle.  An ordinary artisan before the effective filing date, having possession of the “base” machine learning particle classification system disclosed by Grote/Mankel, could look to the teachings of Tilinin to incorporate the distribution of straight-line path lengths of the particles among the elements input to the machine learning system, with the predictable result that the output classification accounts for a broader range of phenomena of the particles.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

34 is rejected under 35 U.S.C. 103 as being unpatentable over Grote in view of Mankel and further in view of Verboncoeur, “Particle Simulation of Plasmas: Review and Advances” (“Verboncoeur”).
Regarding claim 34, Grote, as modified by Mankel and Verboncoeur, discloses that “the metrics include a metric that represents a Lorentz factor of the particle over time (in a particle-in-cell simulation, the particle positions and velocities obey the Newton-Lorentz equations of motion containing relativistic [Lorentz] factor                         
                            γ
                            =
                            
                                
                                    
                                        1
                                    
                                    
                                        1
                                        -
                                        
                                            
                                                (
                                                
                                                    
                                                        v
                                                    
                                                    
                                                        c
                                                    
                                                
                                                )
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                     , where v is the velocity of the particle – Verboncoeur, sec. 2, eqs. (1)-(4) and surrounding text).”
Grote, Mankel, and Verboncoeur all relate to the modeling of particle physics phenomena and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Grote and Mankel to include the Lorentz factor as disclosed by Verboncoeur among the metrics.  Grote, as modified by Mankel, discloses a procedure in which features of particles in a phase space are input to a machine learning system to classify the particles.  Verboncoeur discloses the use of the Lorentz factor in simulating the particles.  An ordinary artisan before the effective filing date, having possession of the “base” machine learning particle classification system disclosed by Grote/Mankel, could look to the teachings of Verboncoeur (and indeed, of over a century of special relativity theory) to incorporate the Lorentz factor of each particle among the elements input to the machine learning system, with the predictable result that the output classification accounts for relativistic phenomena of the particles.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Grote in view of Mankel and further in view of Stepanova, “Master Equation for Atomic Collision Cascades with Fixed Path Length between Collisions,” in 105 Nuclear Instruments and Methods in Physics Res. B 33-37 (1995) (“Stepanova”).
Regarding claim 37, Grote, as modified by Mankel and Stepanova, discloses that “the metrics include a metric that is a vector or magnitude of displacement from an initial position prior to a change in master equation for atomic collision cascades in a solid under ion bombardment is derived; the equation describes collision cascades with fixed path length [magnitude of displacement] between successive collisions [energy changes] – Stepanova, abstract).”
Grote, Mankel, and Stepanova all relate to particle physics and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Grote and Mankel to include the magnitude of displacement prior to an energy change disclosed by Stepanova among the metrics.  Grote, as modified by Mankel, discloses a procedure in which features of particles in a phase space are input to a machine learning system to classify the particles.  Stepanova discloses the use of the displacement of the particles prior to an energy change in simulating the particles.  An ordinary artisan before the effective filing date, having possession of the “base” machine learning particle classification system disclosed by Grote/Mankel, could look to the teachings of Stepanova to incorporate the displacement of each particle prior to an energy change among the elements input to the machine learning system, with the predictable result that the distance between collisions and/or the mean free path is taken into consideration in the classification output.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claims 39, 41-42, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Grote in view of Mankel and further in view of Sinkus et al., “Particle Identification with Neural Networks Using a Rotational Invariant Moment Representation,” in 389.1-2 Nuclear Instruments and Methods in Physics Res. Section A: Spectrometers, Detectors and Associated Equipment 160-62 (1996) (“Sinkus”).
Regarding claim 39, Grote, as modified by Mankel and Sinkus, discloses that “the metrics comprise scaled quantities (17-dimensional vector used for training a neural network to differentiate particles belonging to an electromagnetic class from particles belonging to a hadronic class includes an input parameter representing the total energy of the cluster scaled by 20 – Sinkus, sec. 6, first paragraph).”
Grote, Mankel, and Sinkus all relate to machine learning in particle physics and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed See Sinkus, sec. 6, first paragraph. 

Regarding claim 41, Grote, as modified by Mankel and Sinkus, discloses that “the machine learning technique is a supervised machine learning technique trained using feature vectors of training examples of particles in respective classes (feed-forward neural network [supervised machine learning] is used to identify electromagnetic particles based on their showering properties within a segmented calorimeter – Sinkus, abstract; the network is trained with 400 patterns generated by a Monte Carlo simulation, 2000 belonging to an electromagnetic class and 2000 belonging to a hadronic class – id. at sec. 6, first paragraph).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Grote and Mankel to perform the method using a supervised learning technique using training examples of particles placed into classes, as disclosed by Sinkus.  Grote, as modified by Mankel, discloses a procedure in which features of particles in a phase space are input to a machine learning system to classify the particles.  Sinkus discloses the use of a trained neural network to classify particles based on a feature vector.  An ordinary artisan before the effective filing date, having possession of the “base” machine learning particle classification system disclosed by Grote/Mankel and looking for alternative methods to perform the classification, could look to the teachings of Sinkus to use a supervised learning paradigm to perform the Grote/Mankel method, with the predictable result that the classification outcome can be controlled by the input of proper training data.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Regarding claim 42, Grote, as modified by Mankel and Sinkus, discloses “training the classification using the feature vectors of training examples of particles in the respective classes (feed-forward neural network [supervised machine learning] is used to identify electromagnetic particles based on their showering properties within a segmented calorimeter – Sinkus, abstract; energy distribution within each electromagnetic cluster is represented by 16 moments and an additional input parameter to form a 17-dimensional vector that is transformed and rescaled; the network is trained with 400 patterns generated by a Monte Carlo simulation, 2000 belonging to an electromagnetic class and 2000 belonging to a hadronic class – id. at sec. 6, first paragraph).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Grote and Mankel to train the classifier using training examples of particles in classes, as disclosed by Sinkus.  Grote, as modified by Mankel, discloses a procedure in which features of particles in a phase space are input to a machine learning system to classify the particles.  Sinke discloses the use of a trained neural network to classify particles based on a feature vector.  An ordinary artisan before the effective filing date, having possession of the “base” machine learning particle classification system disclosed by Grote/Mankel and looking for alternative methods to perform the classification, could look to the teachings of Sinkus to use a supervised learning paradigm to perform the Grote/Mankel method, with the predictable result that the classification outcome can be controlled by the input of proper training data.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Regarding claim 46, Grote, as modified by Mankel and Sinkus, discloses “generating a graphical representation of a distribution of particles in the classes (Sinkus Fig. 5 shows a graphical representation of a set of normalized distributions of the first four moments of electromagnetic clusters of particles [class 1] and hadronic clusters of particles [class 2]).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Grote and Mankel to form a visual display of the distribution of particle classifications, as disclosed by Sinkus, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would give a user an intuitive way to interpret the data visually.  See Sinkus, Fig. 5.

s 45 and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Grote in view of Mankel and Verboncoeur and further in view of Andrade et al., “Application of Compressed Sensing to the Simulation of Atomic Systems” (“Andrade”).
Regarding claim 45, Grote, as modified by Mankel, discloses that “the input data represent[] the dynamical physical system over successive intervals in time, and the method is performed on the input data in respect of each interval of time (when there is no global availability of all measurements at fitting time, for example in the real-time tracking of objects, the Kalman filter technique can be used to determine the trajectory of the state vector of a dynamical system from a set of measurements [input data] taken at different times – Mankel, sec. 2.4.2, first three paragraphs).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grote to perform the calculations over successive intervals in time, as disclosed by Mankel, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would ensure that the method continues to function in situations in which not every measurement is available at the same time.  See Mankel, sec. 2.4.2, first paragraph.
Neither Grote nor Mankel appears to disclose explicitly the further limitations of the claim.  However, Verboncoeur discloses that “the input data [are] derived from physical measurements of a dynamical physical system which are obtained from an output of a6International Application No. PCT/GB2016/051509 particle-in-cell numerical simulation (in a particle in cell simulation, particles are defined in continuum space, and fields are defined at discrete locations in space; fields and particles are defined at discrete times; particle and field values are advanced sequentially in time starting from initial conditions; a Monte Carlo collision scheme may be applied; source terms for the field equations are accumulated from particle locations to mesh locations; the fields are advanced a time step, and the time step loop repeats – Verboncoeur, sec. 2, first paragraph; see also Eqs. (5) and (6) (indicating how position and velocity [input data] are calculated at each time step))….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Grote and Mankel to derive the data from measurements of a system derived from a particle-in-cell simulation, as disclosed by See Verboncoeur, p. A232, first full paragraph.
Neither Grote, Mankel, nor Verboncoeur appears to disclose explicitly the further limitations of the claim.  However, Andrade discloses that “the input data [are] derived using a compressive sensing technique (compressed sensing can be used to extract information from the real-time simulation of atomic and molecular systems, including electronic and nuclear dynamics – Andrade, abstract)….”
Grote, Mankel, Verboncoeur, and Andrade all relate to the simulation of particle physics systems and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Grote, Mankel, and Verboncoeur to use a compressive sensing technique to derive the data, as disclosed by Andrade, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would reduce the number of samples required for accurate measurements of the input data relative to other techniques.  See Andrade, abstract.

Regarding claim 50, Grote discloses “[a] system for characterising a dynamical physical system of particles represented by input data representing a phase space state of the particles over time (some aspects of high-energy physics experiments require the application of pattern recognition methods – Grote, abstract; six-dimensional space formed by the three space coordinates and the three momentum coordinates of each particle in the experiment is called “phase space” – id. at last two paragraphs before sec. 2) comprising: 
a computer apparatus that includes a non-transitory computer-readable storage medium storing a computer program (track sample may be entered into a program LINTRA, which gives a result – Grote, p. 487, third full paragraph [implying the existence of a non-transitory computer-readable medium to store the program]), the computer program being configured to cause the compute apparatus to: …
if pattern recognition is applied to high-energy physics events as objects, it could comprise the analysis of an event from signal decoding to a final classification; however, it is more practical to apply the principles of pattern recognition to track finding alone; track recognition may be compared to the classification of numerals; the problem in high-energy physics is to define a vector of measurements that represents a good “track candidate” – Grote, sec. 2.4, first three paragraphs; given a set of position measurements [feature vectors] in a detector, the task of track finding is to split this set into subsets (classes) such that each class contains measurements that could be caused by the same particle and one class contains all measurements that cannot be associated with particles with sufficient certainty; thus track finding is reduced to a cluster analysis [machine learning] problem – id. at sec. 3.3)….”
Grote appears not to disclose explicitly the further limitations of the claim.  However, Mankel discloses “deriv[ing] from the input data a feature vector in respect of each particle comprising plural metrics that each describes a change in the … state of the particle over time (the physical properties of particles under measurement are described by a set of parameters, such as point of origin, track direction, or momentum [metrics, which describe the change in the position, direction, and velocity of the particle over time]; each particle can be represented by a point [vector] in a feature space spanned by these parameters – Mankel, p. 570, sec. 3, first paragraph)….” 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grote to derive a feature vector comprising metrics describing a change of the particle’s state over time, as disclosed by Mankel, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would provide a relatively low-dimensional set of data with which the machine learning algorithm can ultimately work.  See Mankel, sec. 3, first paragraph.
Neither Grote nor Mankel appears to disclose explicitly the further limitations of the claim.  However, Verboncoeur discloses that “the input data [are] derived … from physical measurements of a in a particle in cell simulation, particles are defined in continuum space, and fields are defined at discrete locations in space; fields and particles are defined at discrete times; particle and field values are advanced sequentially in time starting from initial conditions; a Monte Carlo collision scheme may be applied; source terms for the field equations are accumulated from particle locations to mesh locations; the fields are advanced a time step, and the time step loop repeats – Verboncoeur, sec. 2, first paragraph; see also Eqs. (5) and (6) (indicating how position and velocity [input data] are calculated at each time step)).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Grote and Mankel to derive the data from measurements of a system derived from a particle-in-cell simulation, as disclosed by Verboncoeur, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the accuracy of the input data relative to other methods of generating the data by ensuring that the full nonlinear effects, including relativistic effects, in the simulation are retained.  See Verboncoeur, p. A232, first full paragraph.
Neither Grote, Mankel, nor Verboncoeur appears to disclose explicitly the further limitations of the claim.  However, Andrade discloses that “the input data [are] derived using a compressive sensing technique (compressed sensing can be used to extract information from the real-time simulation of atomic and molecular systems, including electronic and nuclear dynamics – Andrade, abstract)….”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Grote, Mankel, and Verboncoeur to use a compressive sensing technique to derive the data, as disclosed by Andrade, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would reduce the number of samples required for accurate measurements of the input data relative to other techniques.  See Andrade, abstract.

.

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Grote in view of Mankel and further in view of Sun et al., “Controlling Chaos by PSO-[B]ased Neural Network,” in 2009 Int’l Conf. Intelligent Human-Machine Systems and Cybernetics 249-52 (2009) (“Sun”).
Regarding claim 51, Grote, as modified by Mankel and Sun, discloses that “the types of dynamical processes include at least one of: wave packet, Gaussian wave envelope, sinusoidal motion, linear motion, chaotic motion, multi-particle coupled motion, resonant motion, or stochastic differential8Application No.: 15/579,580 Amendment Dated: June 1, 2021Response to Non-Compliant Amendment Dated: May 28, 2021generating processes (neural network control system based on particle swarm optimization is proposed to control chaotic dynamical systems [so the dynamical system modeled is chaotic motion] – Sun, abstract).”  
Sun and the instant application both relate to the use of machine learning in dynamical systems and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Grote and Mankel to use a neural network to model a chaotic dynamical system, as disclosed by Sun, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would provide the user with a greater understanding of systems that are innately difficult to understand.  See Sun, sec. I, second paragraph (chaotic motion is irregular and complex, and when a chaotic system is partly or totally uncertain, a neural network is a usual method to identify and model the system).

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Grote in view of Mankel and further in view of Adelmann et al., “From Visualisation to Data Mining with Large Data Sets,” in Proc. 2005 Particle Accelerator Conf. 4114-16 (2005) (“Adelmann”).
Regarding claim 52, Grote, as modified by Mankel and Adelmann, discloses “generating a graphical representation of a trajectory of a particle, wherein a position of a particle in the trajectory is shaded or coloured based on a corresponding time and the position of the particle is labeled with a property see Adelmann Fig. 1 and note that each particle is labeled with a color corresponding to the magnitude of its velocity [property] at various points [positions] along its trajectory [since velocity depends on time, the particle is shaded or colored “based on a corresponding time”]).”
Adelmann and the instant application both relate to modeling of particle phenomena and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Grote and Mankel to provide a color-coded interface in which properties of particles along their trajectories are labeled, as disclosed by Adelmann, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would make it easier for the user to interpret the ultimate results.  See Adelmann, p. 4115, first paragraph (users indicate a preference for tools with a user interface that is simpler).

Response to Arguments
Applicant's arguments filed May 21, 2021 (“Remarks”) have been fully considered but, except insofar as they have been rendered moot by a new ground of rejection, they are not persuasive.
Applicant first argues that it should not be required to change the grammatically incorrect “data is” to “data are,” arguing that (a) it has acted as its own lexicographer in incorrectly using “data” as encompassing a singular datum; and (b) the incorrect usage that Applicant adopts has allegedly become “widely accepted.”  Remarks at 15-16.  Regarding (b), wide acceptance is not a substitute for correctness.  The term “data” is a Latinate plural form just as “genera,” “corpora,” and “bacteria” are.  Therefore, “data is” is incorrect for the same reason that “genera is,” “corpora is,” and “bacteria is” are incorrect.  See also Wash. St. U., Data/Datum, https://brians.wsu.edu/2016/05/24/data-datum/ (“[W]riters addressing an international audience of nonspecialists would probably be safer treating “data” as plural.”); APA Style Blog, Data Is, or Data Are?, https://blog.apastyle.org/apastyle/2012/07/data-is-or-data-are.html (“Scientific results are built upon testing things multiple times across multiple people, and we draw conclusions from the aggregate, not the individual, data points. Therefore, when referring to the collective results, be sure to use the plural form[.]”); IEEE Editorial Style Manual for Authors 19 (2020), explicitly defined the term “data” as encompassing a singular datum.  There is a fundamental difference between using a term in a given way and defining it in that way.  Applicant has done at most the former, not the latter.  Should Applicant be concerned about the extraordinarily rare case in which only one datum is involved – a peculiar concern, given that this is a machine learning application and the nature of machine learning is that large amounts of data are required to train and run the model – Applicant is perfectly free to use the disjunctive “datum or data.”  Applicant is not, however, free to use the term “data” in a grammatically incorrect fashion.  The objection is maintained and will continue to be maintained until the requested correction is made.
Applicant then argues that the rejection of claim 29 is improper because the feature space of Mankel is not an input on which classification is being performed, but an output of the pattern recognition process, which allegedly contradicts the motivation to combine the references.  Remarks at 19-21.  However, note that Examiner did not use Mankel to teach the ultimate use of the feature vector, but rather the derivation of the feature vector.  The rejection is completely silent as to whether Mankel teaches that the parameters comprising the feature space are input to a machine learning model, output of the model, or otherwise, nor need it take such a position because Grote already teaches the use of a machine learning model that operates on feature vectors of the particles.  Even assuming arguendo that the parameters comprising the feature space are the output of the pattern recognition and track fitting process of Mankel, which Examiner does not concede for multiple reasons (not least of which is that the output of a “track fitting process” is a track rather than an abstract set of parameters of a particle), it would not follow that an ordinary artisan would not know how to use such a feature vector as an input to a second machine learning model for classifying the particles.  The “properties of the particles … such as point of origin, track direction or momentum”, as disclosed by Mankel, are clearly properties upon which the claimed “classification of the particles into plural classes” can be performed.   Since the claim is silent as to what the classes are or what they represent, 
Applicant then argues that the rejection of claim 33 over Grote/Mankel/Uchaikin is erroneous for three reasons: (a) it is physically possible to have multiple path lengths of a single particle; (b) the Boltzmann equation relied on in Uchaikin does not disclose “straight-line displacements,” and (c) the motivation to combine relies on hindsight reasoning because there is no citation to any reference that says that the distribution of straight-line displacements could have been used as a metric in pattern classification.  Remarks at 21-24.
Regarding (a), the Stepanova example that Applicant cites of multiple paths being created from a collision is a probability distribution of possible path lengths of the single particle between collisions.  It is not a distribution of actual path lengths of the particle, because it is axiomatic that the particle can only take one path.  As written, the claim reads as though one feature of the feature vector is a distribution of actual straight-line displacements of a single particle, which makes no sense because, as far as Examiner is aware, there is no physical possibility that the particle takes multiple paths simultaneously, unless one is speaking of a quantum mechanical or probabilistic interpretation of the possible path lengths. If this is the interpretation that Applicant intends, Examiner is happy to adopt it.  However, given that page 9 indicates that the relevant distribution is a “frequency distribution” (emphasis added) and probabilities are not properly described as “frequencies,” it appears more natural to interpret the claim as requiring a distribution of actual path lengths of multiple particles.
Regarding (b), Examiner considers the term “straight-line displacement” to be something of a redundancy.  If displacement could be measured in nonlinear terms, it would cease to be useful as a measure of displacement.  One could, for instance, theoretically find a path of a particle from (0, 0) to (1, 1) on the xy-plane that meanders throughout all four quadrants and has a total length of 1023.  But strictly speaking, 1023 would not be the displacement of the particle from (0, 0).  Regardless of the exact path the particle takes, it would only be displaced from (0, 0) by a distance of             
                
                    2
                
            
        .  Regardless, to alleviate Applicant’s concerns about whether the path lengths in Uchaikin are “straight-line displacements,” Examiner is now 
Regarding (c), while Examiner agrees that it is “not possible to include every particle physics related property as feature vector metrics to be used in classification,” Remarks at 24-25 n. 4, it is certainly possible to include virtually any sufficiently small set of features that potentially differentiate one particle from another as a feature vector in a machine learning model.  Examiner reiterates that Applicant did not claim a specific type of classification of the particles.   Applicant merely claimed classification of the particles, as such.  Given that Applicant has made a broad claim to any machine learning model that classifies the particles based on feature vectors describing changes in the phase space state, potentially any feature (which is not to say all features) relating to the change of the phase state of the particle over time could potentially be discriminative, depending on what kind of classification of the particles an ordinary artisan would want to make.
Applicant then argues that the rejection of claim 34 is flawed because it allegedly relies on hindsight reasoning and it would require undue experimentation to use the Lorentz factor of a particle as an input to a machine learning model.  Remarks at 25-26.  Regarding the hindsight reasoning charge, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Regarding the undue experimentation charge, Applicant appears to be confusing the analysis of whether the claims are based on an enabling disclosure under 35 USC § 112(a) with the analysis of whether there is a motivation to combine references for purposes of 35 USC § 103.  Compare MPEP § 2164.01(a) (discussing the factors to be considered when determining whether any experimentation is “undue” for purposes of satisfying the enablement requirement) with MPEP § 2143(I)(A) (discussing the required findings when determining that a claimed invention is obvious because prior art elements can be combined according to known methods to yield predictable results).  Examiner is claim is enabled by the disclosure, not whether the references are combinable.  Here, as noted above, given the breadth of the claim, any feature that reasonably differentiates one particle from another could conceivably be used as an element of a feature vector for a machine learning model to classify the particles.  Given that an ordinary artisan knew how to construct a feature vector for a machine learning model to differentiate particles before the effective filing date (as shown by Grote), given that the Lorentz factor is one factor that potentially differentiates one particle from another (as shown by Verboncoeur), and given that there is no evidence that the fundamental workings of a machine learning model for classifying particles would be any different if modified to include a Lorentz factor among the features considered, it would have been obvious to an ordinary artisan before the effective filing date to include the Lorentz factor among the features.
Applicant then argues that the rejection of claim 40 is improper because “a POSITA would not have understood that the particle’s trajectory would be a dynamical process because it would involve using it as both an input … and the output ….”  Remarks at 26-27.  Applicant lists that types of “dynamical process” mentioned in the specification as examples of what the specification means by “dynamical process.”  However, none of these processes is mentioned in claim 40.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, “linear motion” is listed as one of the dynamical processes.  While the particle’s trajectory is not necessarily linear, it is certainly a type of motion, making it squarely within the types of dynamical processes the specification contemplates.  Applicant’s remark that the trajectory cannot be a type of “dynamical process” because it is claimed as a type of input in claim 38 is unconvincing at least because claim 40 does not depend on claim 38, obviating any alleged inconsistency.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7a-5:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/R.C.V./             Examiner, Art Unit 2125

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is rather awkward to talk of a “distribution of path lengths” of a single particle.  For purposes of examination, Examiner will presume that Applicant meant “the particles”.